Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 24-34 are withdrawn.
Claims 1-23 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 and 31-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1-23, 31-34).  Accordingly, claims 1-23 and 31-34 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 as underlined recites an abstract idea:
A computerized process comprising distributing a plurality of different prescription drugs under exclusive control of an exclusive central pharmacy, the method comprising:
-receiving in a computer processor all prescription requests, from any and all medical doctors allowed to prescribe the plurality of different prescription drugs, for any and all patients being prescribed the plurality of different prescription drugs, only at the exclusive central pharmacy, the prescription requests containing information identifying patients, the plurality of different prescription drugs, and various credentials of the any and all medical doctors;
-requiring entering of the information into an exclusive computer database associated with the exclusive central pharmacy for analysis of potential abuse situations, such that all prescriptions for the plurality of different prescriptions drugs are processed only by the exclusive central pharmacy using only the exclusive computer database;
-using the computer processor to check the credentials of the any and all medical doctors to determine the eligibility of the medical doctors to prescribe the plurality of different prescription drugs;
-determining an identity of a specific prescription drug, out of the plurality of different prescription drugs, that is being prescribed to a patient;
-verifying that educational material relating to the specific prescription drug has been provided to the patient;
-prior to sending the specific prescription drug to the patient, receiving confirmation from the patient that the educational material relating to the specific prescription drug has been read by the patient;
-checking the exclusive computer database for potential abuse of the specific prescription drug by the patient or a medical doctor prescribing the specific prescription drug;
-sending the specific prescription drug to the patient only if no potential abuse is found by both the patient and the medical doctor;
-confirming receipt of the specific prescription drug by the patient; and
-generating with the computer processor using the exclusive computer database periodic reports on a regular time basis to evaluate potential diversion patterns.
	Examiner states that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because determination for potential abuse of a prescription by a patient or doctor and distributing the prescription after confirmation of a patient receiving educational materials is managing interactions and personal behavior of prescription abuse (i.e. managing personal behavior). 
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determination and generating reports for misuse patterns can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
Claim 31
A method, using a computer processor and an exclusive computer database, to control the distribution of a plurality of different prescription drugs that have potential for abuse, misuse, or diversion, comprising:
-receiving into the computer processor and the exclusive computer database, for any and all patients being prescribed the plurality of different prescription drugs, any and all prescriptions for the plurality of different prescription drugs with the potential for abuse, misuse, or diversion;
-entering into the computer processor and the exclusive computer database information sufficient to identify the any and all patients for whom the plurality of different prescription drugs is prescribed;
-entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of the plurality of different prescription drugs and information to show that the any and all physicians or other prescribers are authorized to prescribe the plurality of different prescription drugs; and
-entering into and maintaining with the computer processor and the exclusive computer database any information that indicates that a patient or a prescriber has abused, misused, or diverted the plurality of different prescription drugs;
-wherein the computer processor checks for abuse, misuse, or diversion with the exclusive computer database by transforming prescription data, patient data, and prescriber data into one or more queries to access data in the exclusive computer database that relates to abuse, misuse, or diversion, the queries indicating whether investigatable abuse, misuse, or diversion has occurred; and
-wherein the computer processor controls the distribution of the plurality of different prescription drugs based upon the transformation of the prescription data, patient data, and prescriber data in response to the checking for abuse, misuse, or diversion, and authorizes filling of a prescription for one or more of the plurality of different prescription drugs if there is no record of an incident that indicates abuse, misuse, or diversion by the patient or the prescriber, and if there is a record of such incident, the exclusive computer database indicates that such incident has been investigated, and the exclusive computer database indicates that such incident does not involve abuse, misuse or diversion.
	Examiner states that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because managing potential abuse of prescriptions is managing personal behavior. 
Furthermore, the foregoing underlined limitation constitute: a “mental process” because determination and generating reports for misuse patterns can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computerized process (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 4, personal computer used to execute the software) comprising distributing a plurality of different prescription drugs under exclusive control of an exclusive central pharmacy, the method comprising:
-receiving in a computer processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) all prescription requests, from any and all medical doctors allowed to prescribe the plurality of different prescription drugs, for any and all patients being prescribed the plurality of different prescription drugs, only at the exclusive central pharmacy, the prescription requests containing information identifying patients, the plurality of different prescription drugs, and various credentials of the any and all medical doctors;
-requiring entering of the information into an exclusive computer database (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) associated with the exclusive central pharmacy for analysis of potential abuse situations, such that all prescriptions for the plurality of different prescriptions drugs are processed only by the exclusive central pharmacy using only the exclusive computer database (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f));
-using the computer processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) to check the credentials of the any and all medical doctors to determine the eligibility of the medical doctors to prescribe the plurality of different prescription drugs;
-determining an identity of a specific prescription drug, out of the plurality of different prescription drugs, that is being prescribed to a patient;
-verifying that educational material relating to the specific prescription drug has been provided to the patient;
-prior to sending the specific prescription drug to the patient, receiving confirmation from the patient that the educational material relating to the specific prescription drug has been read by the patient;
-checking the exclusive computer database (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) for potential abuse of the specific prescription drug by the patient or a medical doctor prescribing the specific prescription drug;
-sending the specific prescription drug to the patient only if no potential abuse is found by both the patient and the medical doctor;
-confirming receipt of the specific prescription drug by the patient; and
-generating with the computer processor using the exclusive computer database (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) periodic reports on a regular time basis to evaluate potential diversion patterns.
Claim 31
A method, using a computer processor and an exclusive computer database (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), to control the distribution of a plurality of different prescription drugs that have potential for abuse, misuse, or diversion, comprising:
-receiving into the computer processor and the exclusive computer database (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), for any and all patients being prescribed the plurality of different prescription drugs, any and all prescriptions for the plurality of different prescription drugs with the potential for abuse, misuse, or diversion;
-entering into the computer processor and the exclusive computer database (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) information sufficient to identify the any and all patients for whom the plurality of different prescription drugs is prescribed;
-entering into the computer processor and the exclusive computer database (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) information sufficient to identify any and all physicians or other prescribers of the plurality of different prescription drugs and information to show that the any and all physicians or other prescribers are authorized to prescribe the plurality of different prescription drugs; and
-entering into and maintaining with the computer processor and the exclusive computer database (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) any information that indicates that a patient or a prescriber has abused, misused, or diverted the plurality of different prescription drugs;
-wherein the computer processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) checks for abuse, misuse, or diversion with the exclusive computer database (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) by transforming prescription data, patient data, and prescriber data into one or more queries to access data in the exclusive computer database (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) that relates to abuse, misuse, or diversion, the queries indicating whether investigatable abuse, misuse, or diversion has occurred; and
-wherein the computer processor controls the distribution of the plurality of different prescription drugs based upon the transformation of the prescription data, patient data, and prescriber data in response to the checking for abuse, misuse, or diversion (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), and authorizes filling of a prescription for one or more of the plurality of different prescription drugs if there is no record of an incident that indicates abuse, misuse, or diversion by the patient or the prescriber, and if there is a record of such incident, the exclusive computer database (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) indicates that such incident has been investigated, and the exclusive computer database indicates that such incident does not involve abuse, misuse or diversion (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)).
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claim 2: The claim further comprises receiving an input to switch drug, recording in the database that the previous drug is not prescribed to the patient anymore, transmitting instructions to a patient to return unused portion of the previous prescription, verify that it has been returned, and confirm with the patient that the educational material related to the second drug has been read prior to sending the second drug.  The claim merely uses the computer as a tool to receive and transmit information (see MPEP 2106.05(f)).
Claim 3: The claim comprises a verification, which is a mental process.
Claim 4: The claim comprises a product safety check, which is a mental process.
Claim 5: The claim comprises preparation of the drug, which is following instructions and therefore, certain methods of organizing human activity.
Claim 6: The claim comprises receiving an indication of a drug not used by the patient, transmitting instructions to return the expired drug, receiving the expired drug, recording the expired drug has been received, verifying the expired drug has been disposed of, and recording the disposal.  The claim merely uses the computer as a tool to receive, store, and transmit information (see MPEP 2106.05(f)).
Claim 7: The claim comprises prevention of sending drug to the patient when abuse is associated with the patient, which is a certain method of organizing human activity (i.e. managing personal behavior).
Claim 8: The claim comprises providing counseling to the patient, which is a certain method of organizing human activity (i.e. interactions between people).
Claim 9: The claim specifies counseling related to food products that the patient should avoid with the specific drug, which is a mental process.
Claim 10: The claim specifies the food products to have high sodium, which is a mental process.
Claim 11: The claim specifies the prescription requests containing caregiver information, which is a mental process.
Claim 12: The claim comprises providing educational material to a caregiver, which is certain methods of organizing human activity (i.e. providing instructions).
Claim 13: The claim comprises receiving confirmation that the caregiver has read the educational material, which is a mental process.
Claim 14: The claim comprises checking database for potential abuse, sending the drug if no abuse is found, and confirming the receipt of the drug.  The claim merely uses the computer as a tool to receive, store, and transmit information (see MPEP 2106.05(f)).
Claim 15: The claim specifies sending the drug using U.S. mail, which is an extra-solution activity (see MPEP 2106.05(g)).
Claim 16: The claim comprises usage of artificial intelligence, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 17: The claim specifies artificial intelligence to comprise training models, providing data to the model, and using the model for potential abuse, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 18: The claim specifies the specific drug to comprise multiple formulations from a brand and generic manufacturer, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 19: The claim comprises determining potential abuse, which is a mental process.
Claim 20: The claim specifies all requests required to be stored in central database, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 21: The claim specifies prescription requests to comprise a different prescription form, which is extra-solution activity.
Claim 22: The claim specifies prescription forms to comprise a different icon, different drug name, different trademark, and a different look and feel, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 23: The claim specifies the drugs to comprise same active ingredient, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 32: The claim specifies prescription drugs being sold by a company, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 33: The claim comprises blocking shipment of drugs in response to detection of abuse, which is managing a personal behavior (i.e. certain methods of organizing human activity).
Claim 34: The claim specifies database associated with a central pharmacy and inventory owned by a company, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
Claim 1: amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving prescription requests, verify educational material has been provided, receiving confirmation from patient, generating reports e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); requiring entering of information in database, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); check credentials, checking database for potential abuse e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Claim 31: amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving patients being prescribed e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); entering information, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); check database for abuse, misuse, or diversion of drugs e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-6, 8, 12-14, 16-17, 20-21, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2 (receiving a switch of drug, transmitting instructions, verify unused portion has been returned, confirm with the patient), 3 (verifying), 6 (indication, transmitting, receiving, verifying), 8 (providing counseling), 12 (providing educational materials), 13 (receiving confirmation), 14 (sending and confirming), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 6 (recording), 17 (training a model), 20 (storing prescription requests), 21 (different forms for prescriptions), e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 4 (product safety check), 16 (using artificial intelligence) e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-23 and 31-34 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-8, 11-15, 21-22, and 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reardan et al. (U.S. Publication No. 2005/0090425).
As per claim 1, Reardan teaches a computerized process comprising distributing a plurality of different prescription drugs under exclusive control of an exclusive central pharmacy, the method comprising:
-receiving in a computer processor all prescription requests, from any and all medical doctors allowed to prescribe the plurality of different prescription drugs, for any and all patients being prescribed the plurality of different prescription drugs, only at the exclusive central pharmacy (Reardan: para. 30; Initial prescription order entry process.), the prescription requests containing information identifying patients, the plurality of different prescription drugs, and various credentials of the any and all medical doctors (Reardan: para. 30-31; Form contains prescription information, prescriber information, patient information, prescriber license number, specialty, etc.);
-requiring entering of the information into an exclusive computer database associated with the exclusive central pharmacy for analysis of potential abuse situations, such that all prescriptions for the plurality of different prescriptions drugs are processed only by the exclusive central pharmacy using only the exclusive computer database (Reardan: para. 53; All the entries of the prescription are entered into a central database.);
-using the computer processor to check the credentials of the any and all medical doctors to determine the eligibility of the medical doctors to prescribe the plurality of different prescription drugs (Reardan: para. 35; Doctor’s credentials are checked to determine if the physician is able to prescribe the drug.);
-determining an identity of a specific prescription drug, out of the plurality of different prescription drugs, that is being prescribed to a patient (Reardan: para. 54);
-verifying that educational material relating to the specific prescription drug has been provided to the patient (Reardan: para. 38; Receipt of the educational materials are confirmed.);
-prior to sending the specific prescription drug to the patient, receiving confirmation from the patient that the educational material relating to the specific prescription drug has been read by the patient (Reardan: para. 39; Confirming that the program materials are read.);
-checking the exclusive computer database for potential abuse of the specific prescription drug by the patient or a medical doctor prescribing the specific prescription drug (Reardan: para. 54; figure 8; Queries for the potential abuse of drugs are performed.);
-sending the specific prescription drug to the patient only if no potential abuse is found by both the patient and the medical doctor (Reardan: para. 40);
-confirming receipt of the specific prescription drug by the patient (Reardan: para. 41; Following shipment, patient confirms the prescription was received.); and
-generating with the computer processor using the exclusive computer database periodic reports on a regular time basis to evaluate potential diversion patterns (Reardan: figures 13A-13C).
As per claim 5, the process of claim 1 is as described.  Reardan further teaches comprising preparing the specific prescription drug in a manner that is tailored to the specific prescription drug before sending the specific prescription drug to the patient (Reardan: para. 46; A pick ticket is generated for the order and the order is forwarded for fulfillment and shipped.).
As per claim 7, the process of claim 1 is as described.  Reardan further teaches comprising preventing the sending of the specific prescription drug to the patient when the exclusive central pharmacy has determined that there is potential abuse associated with the patient or there is potential abuse associated with the medical doctor (Reardan: para. 35; Pharmacist holds the prescription when it determines the physician has an action related to misuse of prescribing drugs.).
As per claim 8, the process of claim 1 is as described.  Reardan further teaches comprising providing counseling to the patient relating to the specific prescription drug (Reardan: para. 38; Counsel the patient.).
As per claim 11, the process of claim 1 is as described.  Reardan further teaches wherein the prescription requests contain information identifying caregivers that are associated with the patients (Reardan: para. 30).
As per claim 12, the process of claim 11 is as described.  Reardan further teaches comprising providing the educational material to a caregiver associated with the patient (Reardan: para. 30).
As per claim 13, the process of claim 12 is as described.  Reardan further teaches comprising receiving confirmation from the caregiver that the educational material has been read by the caregiver prior to sending the specific prescription drug to the patient or caregiver (Reardan: para. 30).
As per claim 14, the process of claim 13 is as described.  Reardan further teaches comprising checking the exclusive computer database for potential abuse of the specific prescription drug by the caregiver (Reardan: para. 54; figure 8; Queries for the potential abuse of drugs are performed.);
-sending the specific prescription drug to the patient or caregiver only if no potential abuse is found by the caregiver (Reardan: para. 54; para. 40; Queries for the potential abuse of drugs are performed and then the patient is sent the prescription if no abuse is found.); and
-confirming receipt of the specific prescription drug by the patient or caregiver (Reardan: para. 41).
As per claim 15, the process of claim 1 is as described.  Reardan further teaches wherein the sending of the specific prescription drug to the patient comprises a use of the U.S. Mail (Reardan: para. 35; Patient is shipped via mail the prescription.).
As per claim 21, the process of claim 1 is as described.  Reardan further teaches wherein the prescription requests comprise a different prescription form for each of the different prescription drugs (Reardan: figure 9; Shows only a spot for 1 prescription.).
As per claim 22, the process of claim 21 is as described.  Reardan further teaches wherein the different prescription forms comprise one or more of a different icon, a different drug name, a different trademark, and a different look and feel (Reardan: figure 11; The figure shows only 1 drug name, therefore new prescriptions would have a different drug name.).
As per claim 31, Reardan teaches a method, using a computer processor and an exclusive computer database, to control the distribution of a plurality of different prescription drugs that have potential for abuse, misuse, or diversion, comprising:
-receiving into the computer processor and the exclusive computer database, for any and all patients being prescribed the plurality of different prescription drugs, any and all prescriptions for the plurality of different prescription drugs with the potential for abuse, misuse, or diversion (Reardan: para. 30; Initial prescription order entry process.);
-entering into the computer processor and the exclusive computer database information sufficient to identify the any and all patients for whom the plurality of different prescription drugs is prescribed (Reardan: para. 53; All the entries of the prescription are entered into a central database.);
-entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of the plurality of different prescription drugs and information to show that the any and all physicians or other prescribers are authorized to prescribe the plurality of different prescription drugs (Reardan: para. 53; All the entries of the prescription are entered into a central database; para. 30-31; Form contains prescription information, prescriber information, patient information, prescriber license number, specialty, etc.); and
-entering into and maintaining with the computer processor and the exclusive computer database any information that indicates that a patient or a prescriber has abused, misused, or diverted the plurality of different prescription drugs (Reardan: para. 54; figure 8; Queries for the potential abuse of drugs are performed.);
-wherein the computer processor checks for abuse, misuse, or diversion with the exclusive computer database by transforming prescription data, patient data, and prescriber data into one or more queries to access data in the exclusive computer database that relates to abuse, misuse, or diversion, the queries indicating whether investigatable abuse, misuse, or diversion has occurred (Reardan: para. 54; figure 8; Queries for the potential abuse of drugs are performed.); and
-wherein the computer processor controls the distribution of the plurality of different prescription drugs based upon the transformation of the prescription data, patient data, and prescriber data in response to the checking for abuse, misuse, or diversion (Reardan: para. 54), and authorizes filling of a prescription for one or more of the plurality of different prescription drugs if there is no record of an incident that indicates abuse, misuse, or diversion by the patient or the prescriber (Reardan: para. 40), and if there is a record of such incident, the exclusive computer database indicates that such incident has been investigated, and the exclusive computer database indicates that such incident does not involve abuse, misuse or diversion (Reardan: para. 54; Central database investigates for potential abuse of the drugs and ensures that all prescriptions, prescribers, and patients are tracked before distributing the drug.).
As per claim 32, the method of claim 31 is as described.  Reardan teaches wherein the plurality of different prescription drugs is sold or distributed by a company that obtained approval for distribution of the plurality of different prescription drugs; and wherein the exclusive computer database of the company that obtained approval for distribution of the plurality of different prescription drugs is the only database in existence for the company's plurality of different prescription drugs, such that all prescriptions for the company's plurality of different prescription drugs are processed only by the exclusive computer database of the company (Reardan: para. 28; Inventory is owned by a company and managed by a central pharmacy.).
As per claim 33, the method of claim 31 is as described.  Reardan teaches comprising selectively blocking shipment of the one or more plurality of different prescription drugs to the patient in response to a detection of abuse, misuse, or diversion by the prescriber or the patient (Reardan: para. 28; Invoke mail fraud laws if abuse occurs.).
As per claim 34, the method of claim 31 is as described.  Reardan teaches wherein the exclusive computer database is associated with an exclusive central pharmacy, wherein inventory of the plurality of different prescription drugs is owned by a company, and wherein the inventory is consigned to the exclusive central pharmacy and managed by the exclusive central pharmacy (Reardan: para. 28; Inventory is owned by a company and managed by a central pharmacy.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Reardan et al. (U.S. Publication No. 2005/0090425) in view of Vahlberg et al. (WO 2008/157632).
As per claim 2, the process of claim 1 is as described.  Reardan teaches confirming with the patient that educational material relating to the second specific prescription drug has been read prior to sending the second specific prescription drug to the patient (Reardan: para. 38; Receipt of the educational materials are confirmed.).  Examiner notes that confirming the patient has read educational material after verifying the patient returned the unused portion does not change the scope of the invention and therefore, Reardan has been used to teach the limitation.
Reardan fails to explicitly teach the following, however, Vahlberg teaches comprising:
-receiving input indicating that the patient is switching from the specific prescription drug to a second specific prescription drug (Vahlberg: para. 244-245; Receiving a medication ordered that changes the medications and discontinuing certain medications.);
-recording in the exclusive computer database that the specific prescription drug is no longer prescribed to the patient (Vahlberg: para. 238; para. 244; Identifying medications that are discontinued for the patient.);
-transmitting instructions to the patient regarding return of any unused portion of the specific prescription drug to the exclusive central pharmacy (Vahlberg: para. 239; Central server system transmits to the patient data directing return of medications and identifying return locations.);
-verifying that the unused portion of the specific prescription drug in possession of the patient has been returned to the exclusive central pharmacy (Vahlberg: para. 240; Central server tracking items returned.).
One of ordinary skill in the art would have recognized that applying the known technique of Vahlberg would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Vahlberg to the teachings of Reardan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying return of unused medications to Reardan teaching a system for tracking abuse of medications would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that managed medication discrepancies and inventory control (Vahlberg: para. 4).
As per claim 3, the process of claim 2 is as described.  Reardan does not explicitly teach the following, however, Vahlberg teaches comprising verifying that the exclusive central pharmacy is not concurrently sending both the specific prescription drug and the second specific prescription drug to the patient (Vahlberg: para. 228).
The motivation to combine the teachings is same as claim 2.
As per claim 6, the process of claim 1 is as described.  Reardan does not explicitly teach the following, however, Vahlberg teaches comprising:
-receiving an indication that the specific prescription drug in the possession of the patient has expired or will not be used by the patient (Vahlberg: para. 234; para. 238; A change in medication order triggers a cleanup for medications assigned to patient, which includes oversupply.) ;
-transmitting instructions to the patient regarding return of the expired or unused specific prescription drug to the exclusive central pharmacy (Vahlberg: para. 239; Central server system transmits to the patient data directing return of medications and identifying return locations.);
-receiving at the exclusive central pharmacy the expired or unused specific prescription drug from the patient (Vahlberg: para. 240; Central server tracking items returned.);
-recording in the exclusive computer database that the expired or unused specific prescription drug has been returned to the exclusive central pharmacy by the patient (Vahlberg: para. 240; Central server tracking items returned.);
-verifying that the expired or unused specific prescription drug has been disposed of or destroyed (Vahlberg: para. 81; Removal of items from the device are tracked.); and
-recording in the exclusive computer database that the expired or unused specific prescription drug has been disposed of or destroyed (Vahlberg: para. 81; Information regarding removal of items are transmitted to the central server.).
The motivation to combine the teachings is same as claim 2.
Claims 4, 9-10, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Reardan et al. (U.S. Publication No. 2005/0090425) in view of Gostyla et al. (U.S. Publication No. 2020/0135314).
As per claim 4, the process of claim 1 is as described.  Reardan does not explicitly teach the following, however, Gostyla teaches comprising executing a product safety check associated with the specific prescription drug (Gostyla: para. 25; The system checks to determine if the pharmaceutical cause an adverse reaction.).
One of ordinary skill in the art would have recognized that applying the known technique of Gostyla would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Gostyla to the teachings of Reardan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying product safety check to Reardan teaching a system for tracking abuse of medications would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that avoided adverse interactions between medications and patient’s lifestyle (Gostyla: para. 1).
As per claim 9, the process of claim 8 is as described.  Reardan does not explicitly teach the following, however, Gostyla teaches wherein the counseling to the patient relates to food products that the patient should avoid in connection with administering the specific prescription drug (Gostyla: para. 47; Notifying of a conflict between a food and drug.).
The motivation to combine the teachings is same as claim 4.
As per claim 10, the process of claim 9 is as described.  Reardan does not explicitly teach the following, however, Gostyla teaches wherein the food products comprise substantially high levels of sodium (Gostyla: para. 34; Food and beverage intake.).
The motivation to combine the teachings is same as claim 4.
As per claim 23, the process of claim 1 is as described.  Reardan does not explicitly teach the following, however, Gostyla teaches wherein the plurality of different prescription drugs comprises a same active ingredient (Gostyla: para. 40; Suggestion of an alternative drug.).
The motivation to combine the teachings is same as claim 4.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Reardan et al. (U.S. Publication No. 2005/0090425) in view of Bostic et al. (U.S. Publication No. 2020/0303047).
As per claim 16, the process of claim 1 is as described.  Reardan does not explicitly teach the following, however, Bostic teaches comprising using artificial intelligence to identify potential abuse of the specific prescription drug (Bostic: para. 71; Utilize machine learning to determine a misuse in prescription medications.).
One of ordinary skill in the art would have recognized that applying the known technique of Bostic would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Bostic to the teachings of Reardan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying machine learning models usage to identify potential prescription abuse to Reardan teaching a system for tracking abuse of medications would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that accuracy and potential avoidance of prescription abuse.
As per claim 17, the process of claim 16 is as described.  Reardan does not explicitly teach the following, however, Bostic teaches wherein the artificial intelligence comprises:
-training a model with data associated with prescriptions that are not associated with abuse of the plurality of different prescription drugs (Bostic: para. 71; Training models based on data samples relating to patients that use the prescription medication properly.);
-training the model with data associated with prescriptions that are associated with abuse of the plurality of different prescription drugs (Bostic: para. 71; Training models based on data samples relating to patients that misused the prescription medication.);
-providing data to the model relating to the patient and the medical doctor (Bostic: para. 71; The monitoring system inputs patient and medication information.); and
-using the model to determine if there is potential abuse of the specific prescription drug by either the patient or the medical doctor (Bostic: para. 71; The model may output a classification of the patient.).
	The motivation to combine the teachings is same as claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gangadhara et al. – U.S. Publication No. 2020/0411152 – Teaches a system for increasing the return of unused controlled substances to reduce abuse.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626